DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 Nov. 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation the loaded absorbent is returned into the absorbent column by being injected into the feed gas using an ejector must be shown or the feature(s) canceled from the claim(s) (claim 7).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“A gas purification system comprising: 
a feed of raw gas comprising acidic gases; 
an absorber column configured to…” etc. in order to positively claim the structure/features of the system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,035,166 to Van Hecke (hereinafter Van Hecke).
In regard to claim 13, Van Hecke teaches in Fig. 3 a gas purification system, wherein: 
a feed of raw gas comprising acidic gases 30 is treated in an absorber column 1 by a lean absorbent 261 entering into the absorbent column and in contact with said acidic gases, said lean absorbent absorbs acidic gases to provide a laden absorbent 21, 
said laden absorbent with acid gases is then depressurized by a first valve 52 to separate volatile fuel species that are co-absorbed with acid gases in a separator 2 to provide a loaded absorbent 24, 
the loaded absorbent is depressurized using a second valve 56 and fed to absorbent regeneration unit 3 using an ejector 80 (col. 8 lines 61- col. 9 line 59).

In regard to claim 16, Van Hecke teaches the system according to claim 13, wherein the gas purification system is for removing acidic components comprising CO2, H2S, SO2, COS or a combination of at least two of these components (claim 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2005/0172807 to Mak (hereinafter Mak) in view of US Publication No. 2017/0361266 to Find et al. (hereinafter Find).
In regard to claim 7, Mak teaches in Fig. 2 a gas purification system, wherein: 
a feed of raw gas comprising acidic gases (in lines 1, 2, 5, 7, 9, 10) is treated in an absorber column 105 by a lean absorbent 35 entering into the absorbent column and in contact with said acidic gases, said lean absorbent absorbs acidic gases to provide a laden absorbent [0029], 
said laden absorbent with acid gases is then depressurized by a valve 113 to separate volatile fuel species 26 that are co-absorbed with acid gases in a separator 114 to provide a loaded absorbent 8 [0027], 
the loaded absorbent is returned into the absorbent column by being injected into the feed gas using a compressor 124 [0027]. Mak does not disclose an ejector.
Find teaches that it is known in the art that compressor and ejector are functionally equivalent [0162].  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to substitute the compressor of Mak with an ejector since the art recognizes the equivalence of compressor and ejector for their 
	
In regard to claim 10, Mak in view of Find teaches the system according to claim 7, wherein the gas purification system is for removing acidic components comprising CO2, H2S, SO2, COS or a combination of at least two of these components (abstract Mak).

	In regard to claim 11, the combination of Mak in view of Find teaches the system according to claim 7, but does not disclose wherein a plurality of the ejectors is used, wherein said ejectors are operationally located in series, in parallel, or a combination thereof, however, this is considered to be a duplication of parts. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to duplicate the ejector, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak in view of Find, as discussed above in regard to claim 7, and further in view of US Publication No. 2012/0116594 to Aidoun et al. (hereinafter Aidoun).
In regard to claim 8, the combination of Mak and Find teaches the system according to claim 7, but does not disclose wherein the ejector is a single-phase gas-gas ejector.

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the system taught by the combination to use a single-phase gas-gas ejector as taught by Aidoun in order to suit the conditions.

In regard to claim 9 the combination of Mak and Find teaches the system according to claim 7, but does not disclose wherein the ejector is a two-phase liquid-gas ejector.
Aidoun teaches it is known to provide a two-phase liquid-gas ejector as the ejector dependent upon the condition of the fluids.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the system taught by the combination to use a two-phase liquid-gas ejector as taught by Aidoun in order to suit the conditions.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak in view of Find, as discussed above in regard to claim 7, and further in view of US Publication No. 2020/0078730 to Melin et al. (hereinafter Melin).
In regard to claim 12, Mak in view of Find teaches the system according to claim 7, but does not disclose wherein a loaded or partially loaded absorbent is used to compress the gas to produce a gas-liquid mixture with increased pressure.

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the system taught by Mak in view of Find to include a loaded or partially loaded absorbent is used to compress the gas to produce a gas-liquid mixture with increased pressure as taught by Melin in order to pressurize the gas economically.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hecke, as discussed above in regard to claim 13, and further in view of US Publication No. 2012/0116594 to Aidoun et al. (hereinafter Aidoun).
In regard to claim 14, Van Hecke teaches the system according to claim 13, but does not disclose wherein the ejector is a single-phase gas-gas ejector.
Aidoun teaches it is known to provide a single-phase gas-gas ejector as the ejector dependent upon the condition of the fluids.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the system taught by Van Hecke to use a single-phase gas-gas ejector as taught by Aidoun in order to suit the conditions.

In regard to claim 15, Van Hecke teaches the system according to claim 13, but does not disclose wherein the ejector is a two-phase liquid-gas ejector.

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the system taught by Van Hecke to use a two-phase liquid-gas ejector as taught by Aidoun in order to suit the conditions.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hecke, as discussed above in regard to claim 13.
	In regard to claim 17, Van Hecke teaches the system according to claim 13, but does not disclose wherein a plurality of the ejectors is used, wherein said ejectors are operationally located in series, in parallel, or a combination thereof, however, this is considered to be a duplication of parts. 
	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to duplicate the ejector, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hecke, as discussed above in regard to claim 13, in view of US Publication No. 2020/0078730 to Melin et al. (hereinafter Melin).
In regard to claim 18, Van Hecke teaches the system according to claim 13, but does not disclose wherein a loaded or partially loaded absorbent is used to compress the gas to produce a gas-liquid mixture with increased pressure.
Melin teaches in Fig. 2 it is known to a loaded or partially loaded absorbent is used to compress the gas to produce a gas-liquid mixture with increased pressure [0066] in order to pressurize the gas economically [0003].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the system taught by Van Hecke to include a loaded or partially loaded absorbent is used to compress the gas to produce a gas-liquid mixture with increased pressure as taught by Melin in order to pressurize the gas economically.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CABRENA HOLECEK/Examiner, Art Unit 1776